 64302 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The complaint alleges that the Union requested the Respondent to provideit with certain information pertaining to the employees in the unit, includingtheir names, addresses, hire dates, job classifications, rates of pay, and fringe
benefits.2See, e.g., Trustees of Masonic Hall, 261 NLRB 436 (1982); Verona Dye-stuff Division, 233 NLRB 109 (1977). Although the Union's letter to the Re-spondent (Exh. 7) also requested employee phone numbers, the General Coun-
sel has not specifically alleged this in the complaint, nor alleged that such in-
formation is necessary and relevant. Further, even assuming arguendo that the
numbers were not presumptively relevant, we note that this would not excuse
the Respondent's failure to provide the other information. See, e.g., A-PlusRoofing, 295 NLRB 967 fn. 7 (1989). Accordingly, we find it unnecessary toaddress the issue and will order the Respondent to provide only the informa-
tion specifically alleged in the complaint.Contrary to his colleagues, Member Devaney finds that the complaint alle-gations with respect to the Union's request for information include employee
phone numbers. In this regard, he notes that the complaint refers to the
Union's letter of October 4, 1990, and that the letter itself specifically includes
phone numbers among the requested information. Further, he does not, as his
colleagues apparently do, construe the complaint's description of the informa-
tion requested by use of the word ``including,'' followed by references to
other information requested, as excluding the phone numbers. Finally, Member
Devaney would find the unit employees' phone numbers presumptively rel-
evant and, therefore, would order the Respondent to provide that information.Valley Bakery, Inc. and Bakery, Confectionery &Tobacco Workers International Union, Local
No. 85, AFL±CIO. Case 32±CA±11540March 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn December 19, 1990, the General Counsel of theNational Labor Relations Board issued a complaint al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to provide nec-
essary and relevant information following the Union's
certification in Case 32±RC±3252. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint, and submitting certain affirmative defenses.On January 15, 1991, the General Counsel filed aMotion for Summary Judgment. On January 18, 1991,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. On February 11, 1991, the
Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause the Respondent admits its refusal to bargain
with or to provide information to the Union, but at-
tacks the validity of the Union's certification on the
basis of its objections to the election in the representa-
tion proceeding. In addition, the Respondent in its an-
swer denies that the information requested by the
Union is necessary and relevant.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).With respect to the relevance of the information re-quested by the Union,1we find that the Respondent'sdenial of this allegation does not raise any issue war-ranting a hearing. It is well established that employ-
ment information of the type requested by the Union
is presumptively relevant for purposes of collective
bargaining, and must be furnished on request.2Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a California corporation, with anoffice and place of business in Fresno, California, has
been engaged in the operation of a retail and nonretail
bakery. During the 12 months preceding issuance of
the complaint, the Respondent had gross revenues in
excess of $50,000 and sold and shipped goods or pro-
vided services valued in excess of $50,000 directly to
customers located outside the State of California. We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held June 6, 1990, the Unionwas certified on September 18, 1990, as the collective-
bargaining representative of the employees in the fol-
lowing appropriate unit:All full-time and regular part-time production,packaging, shipping and sanitation employees, and
mechanics and engineers employed by Respond-
ent at its 502 ``M'' Street, Fresno, California fa-
cility; excluding all sales clerks, office clerical
employees, guards, and supervisors as defined in
the Act. 65VALLEY BAKERY3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted By Order of The National Labor Re-
lations Board'' shall read ``Posted Pursuant to a Judgment of The United
States Court of Appeals Enforcing an Order of The National Labor Relations
Board.''The Union continues to be the exclusive representa-tive under Section 9(a) of the Act.B. Refusal to BargainSince on or about October 4, 1990, the Union hasrequested the Respondent to bargain and to furnish in-
formation and, since on or about the same day, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after October 4, 1990, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union requested information, the Re-
spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5)
and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union with the informa-
tion it requested regarding the unit employees' names,
addresses, hire dates, job classifications, rates of pay,
and fringe benefits.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Valley Bakery, Inc., Fresno, California, its
officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Bakery, Confectionery& Tobacco Workers International Union, Local No.
85, AFL±CIO as the exclusive bargaining representa-
tive of the employees in the bargaining unit, and refus-
ing to furnish the Union information that is relevant
and necessary to its role as the exclusive bargaining
representative of the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production,packaging, shipping and sanitation employees, and
mechanics and engineers employed by Respond-
ent at its 502 ``M'' Street, Fresno, California fa-
cility; excluding all sales clerks, office clerical
employees, guards, and supervisors as defined in
the Act.(b) On request, furnish the Union information that isrelevant and necessary to its role as the exclusive rep-
resentative of the unit employees.(c) Post at its facility in Fresno, California, copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 32, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Bakery, Con-fectionery & Tobacco Workers International Union,
Local No. 85, AFL±CIO as the exclusive representa-
tive of the employees in the bargaining unit, and WEWILLNOT
refuse to furnish the Union information thatis relevant and necessary to its role as the exclusive
bargaining representative of the unit employees. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production,packaging, shipping and sanitation employees, and
mechanics and engineers employed by Respond-
ent at its 502 ``M'' Street, Fresno, California fa-
cility; excluding all sales clerks, office clerical
employees, guards, and supervisors as defined in
the Act.VALLEYBAKERY, INC.